BUSSEY, Presiding Judge:
Donald Eugene Leonard a/k/a Johnny Leonard, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County for the offense of Grand Larceny After Former Conviction of a Felony; his punishment was fixed at six (6) years imprisonment, and from said judgment and sentence a timely appeal has been perfected to this Court.
The Petition in Error was filed in this Court on June 26, 1969, and the transcript was filed on December 1, 1969. The defendant requested, and was granted, four extensions of time in which to file briefs, the last extension expiring on April 27, *8041970. No brief having been filed, and no further requests for application for extension of time, this case was summarily submitted on June 22, 1970, under the then existing Rule 9 of this Court which provided :
“When briefs are not filed or when an appearance is not made, the cause will be submitted and examined for fundamental error only.”
We have carefully examined the Petition in Error and the transcript. We are of the opinion that the record is free of fundamental error and that the defendant received a fair and impartial trial, and that the punishment imposed is well within the range provided by law.
We are, therefore, of the opinion that the judgment and sentence should be, and the same is hereby, affirmed.
NIX and BRETT, JJ., concur.